DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Sequence Rules
	The size of the text file is required to be in bytes instead of KB or kilobytes (see 37 CFR 1.52(e)(5)).  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The title should refer to the expression of IL-15.

Information Disclosure Statement
In the IDS filed 11/23/20, OTHER reference #1, Ye et al., Chin. J. Canc. Biother. 21(5):537, 2014, was not in English and no type of translation was provided. The PCT referenced on the IDS with Ye et al. does not provide a translation. As a result, Ye et al. was not considered. 

Claim Interpretation
Claim 31 says, “results in the IL-15 being expressed as a cell membrane-bound polypeptide (mbIL15) of the NK cell”.  This is interpreted to mean that NK cells express mbIL15 and that these IL-15-membrane-expressing NK cells are in the population of immune cells administered to the subject.  Note the claim is rejected under 35 USC 112(b), and clarity of the claim is needed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,774,311 (‘311). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method of treating cancer comprising administering a population of NK cells that express all or a portion of IL-15 fused to all or a portion of a transmembrane protein that anchors IL-15 so it is expressed on the surface of the cells (mbIL-15).  The transmembrane protein is selected from a group of proteins in common: claim 14 of the instant application and claim 4 of ‘311.  Both claims include limitations wherein the cancer is sarcoma and lymphoma. ‘311 also has claims drawn to the same treatment of other cancers.  It would have been obvious to treat other cancers since the other cancers can be killed by NK cells and the mIL-15 activates IL-15 signaling and/or apoptotic signaling in an autocrine manner (instant claim 17 and claim 5 of ‘311) and the population of immune cells promote at least one of NK cell survival, regulation of NK cell and T cell activation and proliferation, or support of NK cell development from hematopoietic stem cells (instant claim 24 and claim 1 of ‘311). Both this application and the .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 31 and dependent claims 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 31 recites the limitation "the NK cell" in the third and the second to last line, respectively.  There is insufficient antecedent basis for this limitation in the claim.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the 

Claim(s) 14-16, 19-21 and 24-28 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fujisaki et al. (Canc. Res. 69(9):4010-4017, 2009, cited in the IDS filed 9/23/2020, reference #120) in light of admission of the instant application in paragraph [0015].
Fujisaki et al. teaches K562 leukemia cells modified to present membrane-bound IL15 (mb15) produced by expression of a construct encoding IL-15 and CD8α (p. 4010, col. 2, fourth paragraph). This was expressed with human 4-1BBL. These K562 cekks were cocultured with isolated NK cells and enhanced NK cell expansion (Fujisaki et al., Canc. Res. 69:4010-17, 2009, cited in the IDS). The K562 cells were used for ex vivo expansion of NK cells, which NK cells were then administered alone to a mouse model of acute myeloid leukemia (p. 4010, col. 2, third paragraph and p. 4011, col. 2, first full paragraph). The NK cells were CD56+CD3- (Fig. 1 legend) and in some cases, IL-2 was also administered in a dose of 25,000 IU (p. 4011, col. 2, second full paragraph).
Fujisaki et al. is silent with respect to the species of IL-15 used, however, because the 4-1BBL was of human origin, it reasonably appears the IL-15 would also have been. It is noted that leukemia cells are a type of monocyte. Also, in reference to instant claim 1, it does not appear that the population of cells expressing the mbIL15 (e.g., monocytes) are excluded from comprising other cells which do not express mbIL15 (i.e., NK cells).
The instant application in [0015] of the specification states that the amino acid sequence of SEQ ID NO:4 is the sequence of human IL-15 set forth in NCBI Reference Sequence NM_000585.4.
Alternatively, it would have been obvious to use a human IL-15 encoding sequence in the mb15 expression construct with CD8α because for NK cell activation and expansion, the NK cells were incubated with the K562-mb15-4-1BBL cells and human IL-2 (p. 4010, last paragraph). Therefore, it would have been obvious to have all expressed proteins be of human origin. The human IL-15 would reasonably have been expected to comprise all or a functional portion of SEQ ID NO:4, which is the known human IL-15 sequence.



Claim 14-17, 19-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20050113564 A1 (cited in the IDS filed 9/23/20), Qian et al. (Plasmid, 65:239-245, 2011, cited in the IDS filed 9/23/20), Zanoni et al.(Cell Reports, 4:1236-1249, Sept. 2013, cited in the IDS filed 9/23/20), Steel (Trends Pharmacol. Sci. 33(1):35-41, Jan. 2012, cited in the IDS filed 9/23/20), GenBank Database Accession # NM_172175.2 (12 Feb. 2011) and US 7,763,243 B2.
US 20050113564 teaches that NK cells mediate nonspecific immune responses [0010]. It
is reported [0011] that “Immunotherapy with NK cells has been limited by the inability to obtain
sufficient numbers of pure NK cells suitable for manipulation and expansion.” [0013] A
membrane-bound IL-15 (mbIL15) construct consisting of human IL-15 mature peptide (NM172174) was fused to the signal peptide and transmembrane domain of human CD8α [0026] and expressed by K562 myeloid cells, which can then be used to expand NK cells in culture ([0061]). These cells may be or become CD56+CD3- ([0123]). Addition of IL-2 is sufficient to activate and enrich a population of NK cells cultured with the K562 mb15-CD137L cells ([0062]). IL-2 is recognized as causing CD8+ cells to have enhanced expansion and to be useful for expansion of ([0054]) This IL-15 construct can activate NK cells (e.g., claim 22) and was made because IL-15 stimulates NK cells and membrane bound IL-15 has a higher NK stimulating activity than soluble IL-15 ([0026]). Also taught is a method of treating cancer by exposing said cancer to the transduced NK cell (e.g., claim 17). The cancer treated may be one of sarcoma, leukemia or lymphoma ([0014]). US 20050113564 does not teach wherein the IL-15 portion fused to the transmembrane protein has a sequence of all or a functional portion of SEQ ID NO:4, nor a method of treating cancer by administering a population of immune cells by expressing the mbIL15.  It does not teach wherein the cells are other than NK cells or administering additionally a dose of IL-2 no more than 1 million IL/m2, or one or more anti-cancer antibodies. It does not teach wherein the mbIL15-expressing population of cells exhibits enhanced phosphorylation of at least one of STAT1, STAT3, STAT5, Src, Erk1/2 or Mek and enhanced anti-apoptotic signaling.
Qian et al. teaches BaF3 pro-B lymphocyte cells, which normally express IL-15 receptor, transformed to express a fusion construct comprising the CD8α signal peptide, mature murine trans-presented to neighboring cells through cell-cell contact. This trans presentation has been shown to enhance the killing activity by NK and interferon-producing killer DCs in vitro and in vivo. “These findings suggest that the membrane-bound form of IL-15 may have greater biological activity than its soluble form…” (p. 240, paragraph bridging cols. 1-2). 
Zanoni et al. teaches that IL-15 cis presentation (i.e., autocrine manner) is required for optimal NK cell activation in LPS-mediated inflammation in vivo (p. 1243, col. 2, first and second paragraphs). That is, NK cells expressed IL-15 receptors which were activated by IL-15 produced by NK cells (e.g., p. 1241, paragraph bridging cols. 1-2). NK cells are acknowledged also to produce antitumor responses (p. 1235, col. 1, start of last paragraph), and DCs have been show to activate NK cells (p. 1235, col. 2, end for first and second paragraphs). It was found that IL-15 can be produced by both NK cells and DCs. The IFN-beta-exposed NK cells exposed IL-15 on the cell surface, but not when IL-15Rα was absent (two paragraphs beginning at the end of p. 1239-1240, especially p. 1240, col. 1, middle of first full paragraph). Further, NK cell-produced IL-15 only functioned in an autocrine manner by cis presentation (p. 1241, col. 2, end of first paragraph), while IL-15 expressed by DCs worked in a trans fashion to activate NK cells (p. 1244, col. 1, third paragraph). Both IL-2 and IL-15 are simultaneously required for “engaging the IL-2/15Rβ/γ-STAT axis, to achieve an efficient DC-mediated NK cell activation…” (p. 1244, col. 2, second paragraph). It was also found that IL-2 is one of the cytokines necessary for NK cell activation, at least in response to bacterial infection (p. 1239).
Steel et al. (2012) teach that IL-15 stimulates proliferation and maintenance of NK cells, B- and T-cells (p. 38, col. 1, third paragraph).  It is also reported that when dendritic cells (DC) expressing IL-15 and truncated Neu gene were administered to tumor-bearing mice, the animals remained tumor-free significantly longer than when the truncated Neu was expressed without IL-15.  When the DCs also expressed IL-15Rα with IL-15, the effect was more pronounced (p. 38, last paragraph). Also (p. 39, first paragraph), “IL-15 is being evaluated as an ancillary agent to stimulate cells ex vivo. Preclinical studies have shown that NK, CD8+ T cells, CD8+ memory T 
	GenBank NM_172175 teaches the encoding polynucleotide and encoded humanIL-15 protein, which comprises a functional portion of the amino acid sequence of SEQ ID NO:4 (see end of rejection).
	US 7,763,243 teaches administration of activated T cells (ATC), heterogenous populations of human lymphocytes predominantly CD8+ T lymphocytes, in combination with IL-2 at a low dose of 300,000 IU/m2/day (col. 27, lines 5-10). These T cells may then function as professional antigen presenting cells to induce antigen specific CTL and/or may activate “by-stander” T cells for treatment of cancer (col. 9, lines 15-34 and col. 8, lines 36-39).  The T cells may be bound by a bispecific antibody comprising CD3 with a tumor target and administered with dendritic cells and IL-2 (e.g., claims 1, 3, 4 and 9).
It would have been obvious at the time of the invention to have an immune cell expressing all or a portion of IL-15 fused to the transmembrane domain of a protein capable of inducing cell death, such as CD8a (e.g., as the construct taught by US 20050113564 or Qian et al.), such that the fusion protein had the dual function of activating in a trans manner the endogenous IL-15 receptor on the NK cell to induce survival and expansion of the NK cells, including CD56+CD3- cells, as well as to induce cell death of target cells such as tumor cells, or in a cis manner to support NK or DC activity (Qian et al., Steel et al., US 20050113564 and Zanoni et al.). The cancers treatable by this method includes leukemias, lymphomas and sarcomas, as suggested by US 20050113564. It would have been obvious wherein the immune cell was a dendritic cell (DC), monocyte (e.g., leukemic) or T-cell, as was shown for monocytes and DCs by (US 20050113564 and Qian et al., and Zanoni et al., respectively) and because of the teachings by Steel et al. that IL-15 stimulates proliferation and maintenance of NK cells, B- and T-cells. It is taught that IL-15 is required for optimal NK activation against LPS-mediated inflammation and also important for NK cell cytotoxicity, including tumor killing (Qian et al., Rajagopalan et al. and, Zanoni et al, for example). It would have been obvious wherein the 5 IU/m2) administered with activated T cells and an antibody that bound the T cell and targeted it to a tumor antigen was useful for cancer treatment. Since Zanoni found that both IL-2 and IL-15 were required for efficient NK cell activation, it would have been obvious to administer low-dose IL-2 with the immune cell, especially in a low dose to avoid toxicities associated with higher doses. This supported by US 20050113564 which discussed the ability of IL-2 to activate immune cells. With Steel (2012) discussing the ability of IL-15 to stimulate T cell proliferation through signaling through STAT3/STAT5 and function through activation of ERK1/2 MAPK, one of ordinary skill in the art would have reasonably expected that the mbIL15-expression-activated NK cells would have enhanced phosphorylation of STAT5 and/or Erk1/2.
It is noted that Zanoni et al. does not distinguish the manner by which IL-15 is found on the cell surface, i.e., as a membrane bound protein or as a soluble ligand bound to NK cell-expressed IL-15Rα. Additionally, US 20050113564 teaches human IL-15 of NM_172174, but GenBank Accession NM_172174 is not IL-15.  It appears there may have been a typographical error in the accession number, since GenBank Accession NM_172175 is one of only the few human IL-15 sequences present.

Sequence Comparison of instant SEQ ID NO:4 and GenBank Accession NM_172175
  Best Local Similarity   97.7%;  
  Matches  125;  Conservative  1;  Mismatches  2;  Indels  0;  Gaps  0;

Qy=SEQ ID NO:4 35 ILGCFSAGLPKTEANWVNVISDLKKIEDLIQSMHIDATLYTESDVHPSCKVTAMKCFLLE 94
                      :  |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db=NM_172715    8 LCSCFSAGLPKTEANWVNVISDLKKIEDLIQSMHIDATLYTESDVHPSCKVTAMKCFLLE 67

Qy         95 LQVISLESGDASIHDTVENLIILANNSLSSNGNVTESGCKECEELEEKNIKEFLQSFVHI 154
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         68 LQVISLESGDASIHDTVENLIILANNSLSSNGNVTESGCKECEELEEKNIKEFLQSFVHI 127

Qy        155 VQMFINTS 162
              ||||||||
Db        128 VQMFINTS 135




Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Imai et al. (Blood, 106(1):376-383, 2005) share two authors as inventors of the instant application.  It teaches K562 leukemia cells modified to present membrane-bound IL15 (mb15) produced by expression of a construct encoding IL-15 and CD8α (p. 377, col. 1, second full paragraph). These were cocultured with CD56+CD3- NK cells and enhanced NK cell expansion (p.380, col. 2, second full paragraph). This reference is presented to show that about a decade before the effective filing date of the instant invention it was known that immune cells expressing a chimeric membrane bound IL-15 were able, in a trans manner, to enhance expansion of CD56+CD3- NK cells. The reference is cumulative with those relied on above.
Sahm et al. Cancer Immunol. Immunother. 61(9): 1451-1461, Feb. 2012, cited in the IDS            9/23/20) teach NK92 cells modified to express IL15 and scFv EpCAM antibody binding
segment fused to the hinge region, CD28 transmembrane and intracellular domain and CD3 intracellular domain (CAR31.28z fusion, paragraph bridging cols. 1-2 on p. 1456). When the CAR portion was activated by EpCAM, the NK cells had significantly enhanced cell-killing activity because of signal transduction through the intracellular signaling domains of the CAR fusion. It was also found that “ectopic co-expression of IL-15 bypasses the requirement for exogenous IL-2 to achieve high and sustained effector activity.” (p. 1458, col. 1, second paragraph) It is also concluded that low levels of IL-15 were secreted using this construct, so it is unlikely that there would be an adverse in vivo reaction seen with high systemic IL-15 concentrations (p. 1460, col. 1, first full paragraph).  No “surface-bound IL-15 on NK-92/IL-15-EGFP cells” was detected, indicating that these cells “do not transpresent ectopically expressed IL-15 to neighboring cells in detectable amounts.”; concluding the expressed IL-15 activates its receptor within the producer cells in an autocrine fashion (p. 1455, col. 2, third paragraph) Also, IL-2 or I-15 culture with NK92 cells resulted in phosphorylation of STAT5 (p. 1454, col. 2, last paragraph)
Fujisaki et al. (Canc. Res. 69(9):4010-4017, 2009, cited in the IDS filed 9/23/2020) teaches K562 leukemia cells modified to present membrane-bound IL15 (mb15) produced by ex vivo expansion of NK cells, which NK cells were then administered alone to a mouse model of acute myeloid leukemia (p. 4010, col. 2, third paragraph and p. 4011, col. 2, first full paragraph). The NK cells were CD56+CD3- (Fig. 1 legend) and in some cases, IL-2 was also administered in a dose of 25,000 IU (p. 4011, col. 2, second full paragraph).  Fujisaki is cumulative with US 20050113564 relied upon above.

Allowable Subject Matter
	The prior art does not teach or suggest a method of treating cancer by administering to a subject in need thereof an immune cell expressing a membrane bound IL-15 fused to a CD8 transmembrane domain having the sequence of SEQ ID NO:2.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .


Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        February 25, 2022